                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


NICHOLAS DEAN,

      Plaintiff,

v.                                               Case No. 3:19-cv-566-J-32JRK

CHARLES EASTERLING and
ADVANCE LOCAL MEDIA, LLC,

      Defendants.



                                   ORDER

      Plaintiff Nicholas Dean brings this action against Defendants Charles

Easterling and Advance Local Media, LLC (“Advance Local”) for defamation,

intentional infliction of emotional distress, tortious interference with

prospective economic advantage, and assault. (Doc. 1).

      Currently before the Court are Easterling’s Motion to Dismiss (Doc. 13)

and Advance Local’s Motion to Dismiss (Doc. 22). Dean filed an Omnibus

Response to Defendants’ motions to dismiss (Doc. 28). Defendants replied (Docs.

40; 41), and Dean filed a sur-reply (Doc. 45).

      I.    BACKGROUND

      On May 7, 2017, Dean attended a public demonstration in New Orleans

protesting the removal of confederate monuments. (Doc. 1 ¶¶ 21, 50). At that
time, Dean was employed as principal of Crescent Leadership Academy, a

charter school in New Orleans. (Doc. 1 ¶ 134). Three weeks later, on May 25,

2017, Easterling published a post on his public Facebook account with photos

of Dean at the May 7 demonstration. 1 (Doc. 1 ¶ 20). Easterling wrote that Dean

was aligned with “known white nationalist organizations, such as the Ku Klux

Klan, the League of the South, and the Based Stick Man movement.” (Doc. 1

¶23). Easterling also published a video on his public YouTube account of Dean

at the demonstration and included an accompanying description stating that at

“:22 seconds into the video [Dean] can be seen wearing two rings” that depict a

“Nazi SS skull” and a “German Iron Cross.” (Doc. 1 ¶¶ 20, 22).

      Later that day, Advance Local (owner of the website NOLA.com)

published an article entitled “New Orleans principal loses job after wearing

Nazi-associated rings in video.” (Doc. 1 ¶ 28). The May 25 article quoted Dean

as saying he was not protesting for either side in the demonstration and said

Dean wore rings that appeared “similar in design” to symbols of white

nationalism. (Doc. 1 ¶¶ 31-32). On May 26, 2017, Advance Local published

another article entitled “Principal in Nazi gear is gone, just like the monuments

he supported.” (Doc. 1 ¶ 39). That article referred to Dean’s “Nazi

paraphernalia” and “racist beliefs,” among other information. (Doc. 1 ¶ 40).


      1Easterling is a Louisiana resident who writes online articles under the
pseudonyms “Abdul Aziz” and “Nuckt1920.” (Doc. 1 ¶ 10).


                                       2
Dean acknowledges that he was terminated from his position as principal at

Crescent Leadership Academy but alleges that his date of termination was

actually May 30, 2017. (Doc. 1 ¶¶ 25, 134).

       Dean claims that statements about his beliefs and attire in the Facebook

post, YouTube video, and news articles were false and defamatory. (Doc. 1

¶¶ 20, 29, 32). He contends that he was not aligned with either side of the

monument removal controversy. (Doc. 1 ¶ 35).

       Since their original publication, articles and photos of Dean at the

demonstration have been published in print and internet editions of various

newspapers and radio programs throughout the country. 2 (Doc. 1 ¶ 53). Dean

alleges that, “members of the public in the state of Florida viewed Defendant

Easterling’s May 25, 2017, public Facebook Post and YouTube Video.” (Doc. 1 ¶

54).

       After his termination, Dean moved from New Orleans to Jacksonville,

Florida and began working in a different field. (Doc. 1 ¶¶ 9, 133). On May 5,

2019, Dean filed a six-count complaint alleging defamation per se (Count I),

general defamation (Count II), defamation by implication (Count III),



       Dean alleges that text and photographic depictions of him have been
       2

published in The Huffington Post, The Root, The Daily Mail, Atlanta Black
Star, The New Orleans Advocate, The Times-Picayune, NOLA.com, Yahoo
Canada, and other news publications, as well as on radio stations WBOK and
WWL. (Doc. 1 ¶ 53).


                                       3
intentional infliction of emotional distress (Count IV), tortious interference with

prospective economic advantage (Count V), and assault (Count VI). (Doc. 1).

      Easterling moves to dismiss for lack of personal jurisdiction under

Federal Rule of Civil Procedure 12(b)(2), improper venue under Rule 12(b)(3),

and failure to state a claim under Rule 12(b)(6). (Doc. 13). Advance Local moves

to dismiss for lack of personal jurisdiction under Rule 12(b)(2) and failure to

state a claim under Rule 12(b)(6). (Doc. 22).

      II.   ANALYSIS

      “In Florida, before a court addresses the question of whether specific

jurisdiction exists under the long-arm statute, the court must determine

whether the allegations of the complaint state a cause of action.” PVC Windoors,

Inc. v. Babbitbay Beach Const., N.V., 598 F.3d 802, 808 (11th Cir. 2010)

(quoting Wendt v. Horowitz, 822 So. 2d 1252, 1260 (Fla. 2002)). Thus, the Court

first addresses whether Dean’s allegations state cognizable legal claims.

            A. Motion to Dismiss for Failure to State a Claim

      Dean brings this action for defamation, intentional infliction of emotional

distress, tortious interference with economic advantage, and assault. (Doc. 1).

      To state a cognizable defamation claim under Florida law, the plaintiff

must show: (1) publication; (2) falsity; (3) that the defendant acted negligently;




                                        4
(4) actual damages; and (5) that the statement was defamatory. 3 Jews For

Jesus, Inc. v. Rapp, 997 So. 2d 1098, 1106 (Fla. 2008). In Count I, Dean has

alleged that Easterling and Advance Local published content online (Doc. 1 ¶¶

19, 28, 39) and that some of those statements were false and defamatory (See,

e.g., Doc. 1 ¶¶ 22, 25, 32, 42, 84). He states that damages include the loss of his

employment. (Doc. 1 ¶ 12). Dean has also alleged that Easterling and Advance

Local acted with negligence. (Doc. 1 ¶¶ 106, 136) (“Defendants, in their

publications, through gross negligence, failed to properly investigate or fact-

check their statements, or purposely, in order to sensationalize their respective

publications, misrepresented the facts in their statements about Dean.”).

      The Court will assume, arguendo, that Dean has stated a claim for

defamation. Because one count of his Complaint may survive a Rule 12(b)(6)

motion, the Court will address the issue of personal jurisdiction without

addressing the other counts.



      3  The Court examines defamation under Florida law because Dean
alleges that Florida law applies. (Doc. 1 ¶¶ 3, 5-6). However, the Court doubts
that Florida law should apply, as explained in the Court’s discussion of personal
jurisdiction, and Defendants argue that Louisiana law should apply. (Docs. 13
at 14-15; 22 at 12). Notably, the elements of defamation in Louisiana and
Florida are essentially the same. See Finnie v. LeBlanc, 2003-1013 (La. App. 3d
Cir. Mar. 3, 2004), 875 So.2d 71, 79, on reh’g (July 7, 2004) (“In order to prevail
in a defamation action, a plaintiff must necessarily prove four elements: (1) a
false and defamatory statement concerning another; (2) an unprivileged
publication to a third party; (3) fault (negligence or greater) on the part of the
publisher; and (4) resulting injury.”).


                                        5
            B. Motion to Dismiss for Lack of Personal Jurisdiction

      “A federal court sitting in diversity jurisdiction undertakes a two-step

inquiry in determining whether personal jurisdiction exists: the exercise of

jurisdiction must (1) be appropriate under the state long-arm statute and (2)

not violate the Due Process Clause of the Fourteenth Amendment to the United

States Constitution.” United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th

Cir. 2009). The Court must first determine whether the state’s long-arm statute

is satisfied because the due process issue invokes constitutional concerns. PVC

Windoors, Inc., 598 F.3d at 807 (noting that the district court should have

addressed the long-arm statute prior to due process).

      “In a motion to dismiss for lack of personal jurisdiction, a court must

accept the facts alleged in plaintiff’s complaint as true, to the extent they are

not contradicted by defendant’s affidavits.” Kim v. Keenan, 71 F. Supp. 2d 1228,

1231 (M.D. Fla. 1999) (citing Cable/Home Comm. Corp. v. Network Prods., Inc.,

902 F.2d 829, 855 (11th Cir. 1990)). Once the plaintiff pleads facts sufficient for

personal jurisdiction, the burden shifts to the defendant to challenge the

plaintiff’s allegations with affidavits or other pleadings. Carmouche v. Carnival

Corp., 36 F. Supp. 3d 1335, 1338 (S.D. Fla. 2014), aff’d sub nom., Carmouche v.

Tamborlee Mgmt., Inc., 789 F.3d 1201 (11th Cir. 2015). If the defendant

provides sufficient evidence challenging jurisdiction, the burden shifts back to

the plaintiff to prove personal jurisdiction with affidavits, testimony, or


                                        6
documents. Thomas v. Brown, 504 F. App’x 845, 847 (11th Cir. 2013) (quoting

Sculptchair, Inc. v. Century Arts, Ltd., 94 F.3d 623, 627 (11th Cir. 1996)). If the

evidence conflicts, the “court must construe all reasonable inferences in favor of

the plaintiff.” Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990).

    1. This Court does not have personal jurisdiction under Florida’s
                             long-arm statute.

      Defendants may be subject to personal jurisdiction under the Florida

long-arm statute in two ways. First, Florida’s long-arm statue subjects non-

residents to specific jurisdiction if they commit tortious acts within the state.

§ 48.193(1)(a)(2), Fla. Stat. (2019). 4 Second, the statute provides for general

jurisdiction, stating that if defendants “engaged in substantial and not isolated

activity within this state, whether such activity is wholly interstate, intrastate,

or otherwise,” then they are “subject to the jurisdiction of the courts of this state,

whether or not the claim arises from that activity.” § 48.193(2). Defendants

contest both specific and general jurisdiction.

      The alleged tortious activity giving rise to Dean’s causes of action did

not occur in and is not related to the state of Florida. Defendants committed

all alleged tortious acts in Louisiana and do not have ties to Florida that

relate to the publication of the allegedly offensive material. (Docs. 1 ¶ 11; 22



      4Dean alleges that the Court has specific jurisdiction over Defendants
under § 48.193(1)(a)(2). (Doc. 1 ¶ 3).


                                          7
at 14). Absent some other consideration, neither Easterling nor Advance Local

is subject to specific jurisdiction for committing tortious acts within Florida.

Cf. Knepfle v. J-Tech Corp., 419 F. Supp. 3d 1281, 1287 (M.D. Fla. 2019)

(finding that plaintiff adequately pled personal jurisdiction under Florida’s

long-arm statute when she purchased and used a product distributed in

Florida and was injured in Florida).

      Notably, however, the alleged tortious acts here involve online

publications available to the public. Dean contends that the harm resulting

from Defendants’ tortious acts was felt in Florida and that “a lawsuit may be

maintained in Florida for libelous posting on a website housed elsewhere if the

site was accessible to Floridians.” (Doc. 1 ¶¶ 3, 5). Accordingly, the Court will

address specific jurisdiction in the context of internet activity.

      Dean asserts that “[n]onresident plaintiffs can commit tortious acts in

Florida from outside the state by virtue of ‘telephonic, electronic, or written

communications into Florida.’” (Doc. 1 ¶ 6) (citing Internet Solutions v.

Marshall, 39 So. 3d 1201, 1208 (Fla. 2010)). In that case, the Florida Supreme

Court stated that

      A nonresident defendant commits the tortious act of defamation in
      Florida for purposes of Florida’s long-arm statute when the nonresident
      makes allegedly defamatory statements about a Florida resident by
      posting those statements on a website, provided that the website posts
      containing the statements are accessible in Florida and accessed in
      Florida.



                                         8
Id. at 1216. Another federal court in Florida has interpreted Internet Solutions

to mean that jurisdiction over a nonresident defendant in an internet

defamation case “likely requires that the plaintiff be a Florida resident or a

Florida company.” Vorbe v. Morisseau, No. 1:14-CV-20751, 2014 WL 12637924

at *4 (S.D. Fla. Aug. 27, 2014). Dean was not a Florida resident until after the

events alleged in the Complaint. (Doc. 1 ¶ 133).

      Moreover, under the Internet Solutions standard, the Complaint makes

only conclusory allegations that the alleged defamatory content was accessed in

Florida. (Doc. 1 ¶ 8) (“Dean has made a prima facie showing that Defendants’

defamatory statements were accessed by a third party in Florida, as required

by Florida law.”); (Doc. 1 ¶ 46) (“Defendant Easterling’s May 25, 2017 public

Facebook Post became available to persons in this district, Florida in general,

the United States as a whole, and internationally via the Internet.”); (Doc. 1

¶ 47) (“Defendant Easterling’s May 25, 2017 YouTube video became available

to persons in this district, Florida in general, the United States as a whole, and

internationally via the Internet.”); (Doc. 1 ¶ 56) (“On information and belief,

members of the public in the state of Florida viewed Defendant NOLA.com’s

May 25, and May 26 Articles.”). Dean fails to allege that any specific person or

group in Florida viewed the post, resulting in harm to him. 5 (See Doc. 1). Such


      5  Dean claims that “engaging in tortious activity outside Florida that
results in injury within Florida, is committing a tortious act in Florida.” (Doc. 1

                                        9
conclusory allegations are not enough to give rise to jurisdiction under Florida’s

long-arm statute. See, e.g., Catalyst Pharms., Inc. v. Fullerton, No. 16-25365-

CIV, 2017 WL 6558397, at *6 (S.D. Fla. Aug. 8, 2017), aff’d 748 F. App’x 944,

947 (11th Cir. 2018) (finding allegations that defamatory statements were

accessed in Florida was insufficient as a “mere legal conclusion.”). The Court

cannot exercise specific jurisdiction over Defendants.

      Additionally, neither Easterling nor Advance Local has engaged in

substantial activities within Florida, and as a result, this Court does not have

general jurisdiction. General jurisdiction arises from a defendant’s contacts

with the forum that are not directly related to the cause of action being litigated.

See, e.g., Meier ex. Rel. Meier v. Sun Int’l Hotels, Ltd., 288 F.3d 1264, 1269

(11th Cir. 2002). Easterling is a resident of New Orleans, Louisiana, who

engages in online journalism from Louisiana. (Doc. 4 at 4). He has no Florida

connection. (See Doc. 1). Advance Local is a New York corporation with its

principal place of business in New York. (Docs. 22 at 14, 17; 22-1). Advance

Local has no property, bank accounts, direct investments, or current employees

in Florida. (Doc. 22 at 17). Dean fails to allege any contacts between either


¶ 7). He relies only on a case in which the plaintiffs were a Florida resident and
a Florida corporation. See generally, Posner v. Essex Ins. Co., Ltd., 178 F.3d
1209, 1217 (11th Cir. 1999). Dean was a Louisiana resident at the time of the
alleged defamatory conduct. Using this flawed logic, Dean could have sued
Defendants in any state in the country where he moved after the allegedly
defamatory content was posted.


                                        10
Defendant and Florida apart from general harm from the online posts that form

the basis of his causes of action, which will not suffice. (See Doc. 1). This Court

lacks both specific and general jurisdiction.

     2. This Court does not have jurisdiction under the Due Process
                   Clause of the Fourteenth Amendment.

      Even if the long-arm statute was satisfied, the Court would find that

exercising personal jurisdiction offends due process. “The inquiry whether a

forum State may assert specific jurisdiction over a nonresident defendant

focuses on the relationship among the defendant, the forum, and the litigation.”

Walden v. Fiore, 571 U.S. 277, 283-84 (2014). Accordingly, the Eleventh Circuit

employs a three-part test to determine whether exercising specific jurisdiction

comports with due process, examining: (1) whether the plaintiff’s claims arise

out of or relate to at least one of the defendant’s contacts with the forum; (2)

whether the nonresident defendant purposefully availed himself of the privilege

of conducting activities within the forum state, thus invoking the benefit of the

forum state’s laws; and (3) whether the exercise of personal jurisdiction

comports with traditional notions of fair play and substantial justice. Louis

Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1355 (11th Cir. 2013). The

plaintiff must establish the first two prongs, and if the plaintiff does so

successfully, the defendant must “make a compelling case that the exercise of




                                        11
jurisdiction would violate traditional notions of fair play and substantial

justice.” Id.

      Dean’s Complaint fails all three prongs of the due process analysis.

Dean’s only connection to Florida is that he moved to the state following the

alleged defamatory conduct in the Complaint and now resides here. (Doc. 1 ¶¶

9, 133). Defendants have no connection to Florida. (See Docs. 1; 13 at 3; 22 at 6-

7; 10). Dean argues that “[t]he State of Florida is the third largest state by

population within the entire United States such that a huge and substantial

portion of the nationwide harm [from online posts] has occurred in Florida.”

(Doc. 1 ¶ 4). This is legally insufficient to pass the Eleventh Circuit’s test.

      Plaintiff has not and cannot allege facts that provide this Court with

personal jurisdiction over either Easterling or Advance Local.

                C. Motion to Dismiss for Improper Venue

      Easterling also moves to dismiss the Complaint under Federal Rule of

Civil Procedure 12(b)(3) for improper venue. (Doc. 13). 6 Though the Court is

doubtful that venue is proper, having determined that there is no personal




      6 Dean alleges that venue is proper under 28 U.S.C. § 1391(b)(3), which
states that a civil action may be brought in any judicial district in which the
defendant is subject to personal jurisdiction “if there is no district in which an
action may otherwise be brought[.]” Doc. 1 ¶ 2; 28 U.S.C. § 1391 (b)(3). Dean
presents no reason why he cannot bring suit in the Eastern District of
Louisiana.


                                         12
jurisdiction, the Court need not address whether dismissal based on improper

venue is required.

        Accordingly, it is hereby

        ORDERED:

        1. Defendant Charles Easterling’s Motion to Dismiss, (Doc. 13), is

           GRANTED for the reasons stated herein.

        2. Defendant Advance Local Media, LLC’s Motion to Dismiss, (Doc. 22),

           is GRANTED for the reasons stated herein.

        3. This case is DISMISSED without prejudice, subject to re-filing in

           a forum that can exercise personal jurisdiction over Defendants.

        4. The Clerk should close the file.

        DONE AND ORDERED in Jacksonville, Florida the 3rd day of April,

2020.




                                                 TIMOTHY J. CORRIGAN
                                                 United States District Judge

tnm
Copies:

Counsel of record




                                         13
